Judgment affirmed without costs. Memorandum: Petitioners are the owners of a lakefront lot on Canandaigua Lake. Petitioners propose to demolish an existing cottage on the lot and replace it with a dwelling occupying 3,400 square feet of ground space. Petitioners made application to the Zoning Board of Appeals (ZBA) requesting five separate area variances.
Following two public hearings and an informal meeting, the ZBA took the following action: (1) granted a height variance of 8V2 feet from the height limitation of 20 feet contained in the zoning ordinance; (2) granted a lot-size variance of 19,359 square feet from the 30,000-square-feet lot size required by the zoning ordinance; (3) granted a front setback variance of 35 feet and a rear setback variance of 29 feet from the required 40-feet front and rear setback contained in the zoning ordinance; and (4) granted, as modified, a lot-coverage variance of 4% to enable the structure to occupy 29% of the lot area. The zoning ordinance required structures to cover no more than 25% of the lot. Petitioners requested a lot-coverage variance of 7% to enable them to build a structure occupying 32% of the lot area.
Petitioners commenced this CPLR article 78 proceeding seeking to annul the determination denying the requested 32% lot-coverage variance. Special Term granted the petition, concluding that the ZBA determination limiting the lot-coverage variance to 29% was arbitrary and capricious.
*1024We affirm. The ZBA expressly found that petitioners demonstrated that strict compliance with the zoning law will cause " 'practical difficulties’ ” (Fuhst v Foley, 45 NY2d 441, 445; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309, 314; 2 Anderson, New York Zoning Law and Practice §§ 23.33-23.34). Once an applicant establishes that the zoning ordinance as applied imposes a significant economic injury, the Zoning Board must grant the variance unless the Board demonstrates that only strict application of the zoning standard will serve the public health, safety and welfare (see, Matter of Fulling v Palumbo, 21 NY2d 30, 33). The burden imposed upon the Board is not met by advancing trivial contentions that the variance will adversely affect neighboring property (see, Matter of Young v Board of Zoning Appeals, 35 AD2d 430, affd 29 NY2d 685). The scope of the four variances granted was so substantial and the extent of the additional lot-coverage variance sought so slight that, in our view, to grant the former and deny the latter constituted arbitrary action. Reliance by the ZBA upon "aesthetic considerations” in reaching its decision was inappropriate (see, Matter of De Sena v Board of Zoning Appeals, 45 NY2d 105, 109). In the present case the zoning ordinance provides no authority to the ZBA to apply aesthetics as a standard in considering applications for area variances.
Further, the record establishes that many lots in the area do not conform with the minimum lot-coverage requirements. Here the limitation on the lot-coverage variance granted was not reasonably related to valid government interests (see, Matter of National Merritt v Weist, 41 NY2d 438, 443; Matter of Carlozzi v Barlow, 120 AD2d 20).
All concur, except Boomer and Pine, JJ., who dissent and vote to reverse, in the following memorandum.